Case 15-13091-mdc           Doc 93     Filed 01/24/20 Entered 01/24/20 12:03:26                   Desc Main
                                       Document     Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT FOR
                           THE EASTERN DISTRICT OF PENNSYLVANIA

In Re:                                             :        Chapter 13
                                                   :
Anthony L. Nestor                                  :        Bankruptcy No. 15-13091-amc
                                                   :
                 Debtors                           :
                                                   :

                  SECOND STIPULATION TO REINSTATE THE AUTOMATIC STAY

         U.S. Bank Trust, National Association, as Trustee of Bungalow Series F Trust ("US Bank"), by its

counsel, Tucker Arensberg, P.C., files this Stipulation and Consent Order of Court stating as follows:

         1.      US Bank is the holder of a claim which is secured by real property known as 346 Cedar

Avenue, Holmes, PA 19043 (the “Property”).

         2.      Seterus Inc., as the authorized subservicer for Federal National Mortgage Association

(“FNMA”) filed a Motion for Relief from Stay (“Motion”) as to the Property as a result of the Debtor’s failure

to make payments when due under the terms of their loan obligation with FNMA.

         3.      A Stipulation resolving the Motion (“Stipulation-1”) was filed at Document No. 60 on

December 22, 2016.

         4.      A transfer of claim regarding this Property from FNMA to US Bank was filed on June 28,

2017, at Document No. 65.

         5.      Counsel for US Bank sent a Notice of Default Letter to Debtor and Debtor’s Counsel on

August 7, 2018, as the Debtor had defaulted under the terms of Stipulation-1.

         6.      A Stipulation resolving the prior default was filed at Document No. 77 on September 28,

2018, and was approved by the Court on October 3, 2018 (“Stipulation-2”).

         7.      Counsel for US Bank sent a Notice of Default Letter to Debtor and Debtor’s Counsel on

March 8, 2019, as the Debtor had defaulted under the terms of Stipulation-2.

         8.      A Stipulation resolving the prior default was filed at Document No. 81 on April 9, 2019, and

was approved by the Court on April 11, 2019 (“Stipulation-3”).


BANK_FIN:596481-1 032787-183962
Case 15-13091-mdc           Doc 93     Filed 01/24/20 Entered 01/24/20 12:03:26                    Desc Main
                                       Document     Page 2 of 3



        9.       The Debtor defaulted on the terms of Stipulation-3, and Counsel for US Bank filed a

Certification of Default on July 26, 2019 at Document No. 84.

        10.      Relief was granted with regards to US Bank on August 7, 2019.

        11.      A Stipulation reinstating the Automatic Stay was filed at Document No. 87 on September 29,

2019, and was approved by the Court on September 4, 2019 (“Stipulation-4”).

        12.      The Debtor defaulted on the terms of Stipulation-4, and Counsel for US Bank filed a

Certification of Default on December 31, 2019 at Document No. 90.

        13.      Relief was granted with regards to US Bank on January 9, 2020.

        14.      Counsel for both parties have agreed to reinstate the automatic stay.

        15.      The parties have come to an agreement as follows:

                 (a)     Beginning on or by February 1, 2020, and on or by the 1st day of each succeeding

                         month, the Debtor shall resume making the monthly mortgage payments to US Bank

                         in the amount of $1,373.70;

                 (b)     The Debtor will cure the remaining post-petition arrears in the amount of $1,917.66,

                         by making one (1) additional payment within thirty (30) days from the entry of this

                         Order;

                 (c)     The Debtor agrees to keep the Property fully insured and to have US Bank listed on

                         the policy as the loss payee;

                 (d)     The Debtor agrees to maintain payment of all utilities on the Real Property;

                 (e)     Furthermore, contingent upon timely payments being made in accordance with the

                         terms of this Stipulation, US Bank shall forbear from taking legal action relative to

                         the loan obligation as detailed in the Motion.

        13.      In the event that the Debtor fails to comply with the terms of this Stipulation, US Bank shall

file an Affidavit of Default with the Court and the Bank’s duty to forbear from commencing foreclosure

proceedings or scheduling a sheriff sale shall immediately terminate.
Case 15-13091-mdc            Doc 93     Filed 01/24/20 Entered 01/24/20 12:03:26                    Desc Main
                                        Document     Page 3 of 3



        14.      It is further agreed by the Parties that any facsimile signatures and/or electronic signatures on

this Stipulation shall be as enforceable and binding as an original signature.



                                                    Consented to:

                                                    /s/ Jillian Nolan Snider
                                                    Jillian Nolan Snider, Esquire
                                                    Attorney for U.S. Bank Trust National Association, as
                                                    Trustee of Bungalow Series F Trust


                                                    /s/ Stephen Vincent Bottiglieri
                                                    Stephen Vincent Bottiglieri, Esquire
                                                    Attorney for Debtor
